Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 04/30/2021 is acknowledged. 
Applicant has amended previous composition claims to depend from the elected method of claim 26. These claims are still drawn to a composition. Claims 2-15 can be interpreted as method claims as the limitations to the composition can be read into the method of claim 26. However, this is not the case with claims 16-20. Claims 16-18 are “further comprising” limitations and claims 19-20 are clearly drawn to a product and are part of non-elected Group I.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2021.

Claims 2-4,6-15,26-29,31,40 and 42 are under consideration.

Claim Objections
Claims 2-15 are objected to because of the following informalities:  Claims 2-18 are drawn to compositions yet depend from a method claim. Claims 2-18 are interpreted as “The method according to claim 26, wherein….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6-15,26-29,31,40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for comprising topically applying to skin a composition comprising cyclodextrin-complexed proteins obtained from partially differentiated pluripotent stem cells that, compared to untreated controls, leads to a) earlier entry into anagen phase and b) accentuated growth of terminal hair,  does not reasonably provide enablement for any tissue regeneration (claim 26), any tissue rejuvenation (claim 27), restoring sensory nerve function (claim 28), or improving appearance of hair or skin (claims 40 and 42).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The prima facie case are discussed below.
	The invention relates to topical application of a protein mixture obtained from the cell membranes of partially differentiated stem cells to the skin to alter properties of the hair, hair follicles and skin. 
	The claims are drawn to broad methods of any tissue regeneration (claim 26), any tissue rejuvenation (claim 27), restoring sensory nerve function (claim 28), or improving appearance of hair or skin (claims 40 and 42). The method steps for each claim are the same and require application of one or both of a Wnt or Hh protein. The claim limitations requiring cyclodextrin are noted but are not an issue under enablement and are therefore not addressed here for clarity and simplicity. It is noted that use of cyclodextrin removes lipidated proteins from the membrane in a stable and soluble form. 
The most pertinent working examples are Examples 2 and 4. Example 2 supports earlier entry from telogen to anagen phase following the application of the ‘active ingredient’ (components from the cell membranes that are captured in the supernatant following treatment of partially differentiated cells with cyclodextrin). Example 4 reports accentuated hair growth (human arm hair), reduced wrinkling, reduced spotty pigmentation and improved tactile sensation by a single subject by increasing their 2-point discrimination activity. The data supporting such claims, however, is not substantive. The specification reports a single individual who is treated with “active ingredient” on one arm and the other arm is the untreated control. The specification refers to Figure 16, which is not very clear. It would appear the better control 
With regard to the breadth of the claims of use of one or more of Wnt and Hh proteins, the specification teaches obtaining a protein mixture from the membranes of partially differentiated cells. The specification does not separate, purify or characterize what proteins or protein combination was active and effective at obtaining the various observed results. Table 3 shows that methyl-beta-3cyclodexrtin capture solution comprises Follistatin, Wnt3a, Wnt7b and Shh. This is certainly not an exhaustive list of the lipidated proteins and other molecules that would be captured using the cyclodextrin. It is also noted that Follistatin and Shh are not appreciably present in capture solution of undifferentiated hESCs, supporting the difference between use of undifferentiated and partially differentiated pluripotent stem cells. The specification does not support the claimed effects when using only one or both of a Wnt and Hh protein. Zidovetzki (2007, Biochim, Biophys Acta, 1768:1311-1324) teaches that cyclodextrins remove many lipids and hydrophobic molecules, including cholesterols, from the cell membrane. 
For these reasons, the claims are not enabled for their full breadth. 


Claim Rejections - 35 USC § 112/2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8,40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear in the recitation of “comprise of other proteins than those belonging to…” It is not clear what is intended but the claim is interpreted to encompass the composition wherein it comprises proteins other than Wnt or Hh.
Claims 40 and 42 are unclear due to use of the relative and subjective term “improving”. It is not clear what is to be considered an improvement. Therefore, the metes and bounds of the claims are not known.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4,6-15,26-29,31,40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,207,718 B1 to Papadimitriou in view of US2012/0121693 A1 to Cotsarelis et al. (hereinafter 'Cotsarelis').



Papadimitriou teaches a pharmaceutical composition comprising a complex of lipid-modified hedgehog proteins and a cyclodextrin (col 1, ln 7-18). “Hedgehog (hh) proteins are understood as a family of secreted signal proteins which are responsible for the formation of numerous structures in embryogenesis ... In its natural form the N-terminal domain is modified with cholesterol or palmitoyl.” The Abstract states, “A composition of a hedgehog protein which includes as an additive cyclodextrin, a non-ionic detergent, an anionic saccharide and/or ionic salt ... is especially stable at room temperature.” "The compositions described herein are also particularly suitable for producing carrier matrices containing a pharmaceutically effective amount of hedgehog protein. The carrier matrices ... can be administered to a human patient to provide delayed release of pharmaceutically effective hedgehog protein in the human body' (col 2, ln 29-36). Papadimitriou does not specifically teach administering said lipidated hedgehog/cyclodextran composition for promoting hair (claims 31 and 42) and/or tissue (claim 26) regeneration.

However, Cotsarelis teaches a method of promoting tissue regeneration in a tissue in need thereof, comprising exposing a tissue to a composition comprising a hedgehog protein, wherein the tissue is hair.

“The present invention provides methods of treating baldness in a subject and generating new hair follicles, comprising epidermal disruption and administration of a compound that promotes a differentiation of an uncommitted epidermal cell into a hair follicle cell.' (Abstract). Cotsarelis claims “A method for generating a hair follicle in a scalp, eyebrow, or scarred region of a subject, the method comprising the steps of…. (b) contacting said scalp, eyebrow, or scarred region with a compound or factor that promotes a differentiation of an uncommitted epidermal cell into a hair follicle cell, thereby generating a hair follicle….” (claim 1). Claim 11 limits the compound to Wnt7. Claim 17 limits the compound or factor to hedgehog.  

It would have been obvious to one of ordinary skill in the art at the time of filing to use the composition of lipid-modified hedgehog protein and a cyclodextrin of Papadimitriou in the method of using a Hedgehog protein for hair (tissue) regeneration of Cotsarelis. One would have been motivated to make such a combination because Papadimitriou taught the cyclodextrin complexed, lipid-modified Shh protein is stable at room temperature and time-released, making the formulation more convenient for treatment. 

With regard to claims 26, the preamble recites restoring sensory nerve function, which is not addressed by either reference. However, the body of the claim fails to recite any effect. Because the active method steps of the claim are met by Papadimitriou and the preamble is given little weight, Papadimitriou and Cotsarelis meet the limitations of the claim.

	With regard to claims 2 and 4, Papadimitriou teaches b-cyclodextrin at col. 3, lines 32-34. With regard to claim 3, Papadimitriou teaches oxidized Shh at column 7. With regard to claim 6, Papadimitriou teaches sonic, desert and indian hedgehog. With regard to claim 8, Cotsarelis used Wnt1 following reepithelialization (para 224) and found that Wnt7 led to greater numbers of hair follicles (para 230). Cotsarelis teaches numerous Wnts including Wnt 3a.  With regard to claim 8, Cotsarelis teaches that the compound used could be a Wnt, a hedgehog, a TGF-b, and EGF or FGF, among others. Thus, it would follow tthat it would be obvious to 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632